Exhibit 10.2

AMENDMENT TO

CROWN CASTLE INTERNATIONAL CORP. 2004 STOCK INCENTIVE PLAN

THIS AMENDMENT by Crown Castle International Corp. (“Company”),

W I T N E S S E T H:

WHEREAS, the Company previously established the Crown Castle International Corp.
2004 Stock Incentive Plan, as amended (“Plan”);

WHEREAS, Article XIII of the Plan provides in relevant part that the Board of
Directors of Crown Castle International Corp. (“Board”) may (i) terminate the
Plan with respect to any shares of Common Stock for which any Awards have not
theretofore been granted, and (ii) amend the Plan; and

WHEREAS, the Company desires to amend the Plan to cease grants under the Plan,
subject to and contingent upon the approval by the stockholders of the Company
of the adoption of the Crown Castle International Corp. 2013 Long-Term Incentive
Plan;

NOW, THEREFORE, effective as of, and subject to and contingent upon, the
approval by the stockholders of the Company of the adoption of the Crown Castle
International Corp. 2013 Long-Term Incentive Plan1, the Plan is hereby amended
to provide that no further Awards shall be made under the Plan.

 

Adopted by the Board on February 21, 2013

/s/ Donald J. Reid

Donald J. Reid Corporate Secretary

 

 

 

 

 

 

1  Secretary’s Note: The 2013 Long-Term Incentive Plan was approved by the
Company’s stockholders on May 23, 2013.